DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and under consideration in the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant’s IDS’s filed 14 April 2020 have been considered in so far as the references were submitted or found in the parent application, 14/612,381.  Several references were not submitted in the instant application or in the immediate parent.  The IDS’s fail to comply with 37 CFR 1.98(d) which requires: 
A copy of any patent, publication, pending U.S. application or other information, as specified in paragraph (a) of this section, listed in an information disclosure statement is required to be provided, even if the patent, publication, pending U.S. application or other information was previously submitted to, or cited by, the Office in an earlier application, unless:
(1) The earlier application is properly identified in the information disclosure statement and is relied on for an earlier effective filing date under 35 U.S.C. 120; and
(2) The information disclosure statement submitted in the earlier application complies with paragraphs (a) through (c) of this section.
	If/when Applicant resubmits the IDS with the missing references, the IDS should 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Applicant’s petition filed 16 September 2019 has been denied (31 January 2020) because the fee has not been paid.  Applicant’s drawings are not in compliance and correction is necessary.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the "Legal Framework."
Required response - Applicant must provide such statement.
Additionally, the Specification contains disclosures of amino acid sequences which do not include the required Sequence identifier (see at least page 5).  37 CFR 1.821(d) requires that where the description or claims of a patent application discuss a sequence that is set forth in the sequence listing, a reference to the sequence identifier of that sequence is required at all occurrences.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
At [0033] of the specification, the text refers to “As shown in the alignment below” but there is no alignment provided.  Therefore, this paragraph is confusing as it is not clear what information is being referenced.
Paragraph “[0034] recites “a canonical target peptide (left)” and “target (right)”.  However, there is no right and left as this is a paragraph and not a figure legend.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5 of prior U.S. Patent No. 10,456,475. This is a statutory double patenting rejection.

	Pending claim 5(b) recites “a cargo comprising an adaptor binding molecule” while claim 5 of the issued patent recites “a cargo containing an adaptor binding molecule”.  Again, while the two sets of claims use a different term, the scope of what is encompassed by those terms appear to be identical.  Again, a review of the specification could not identify any embodiment encompassed by “comprising” which would not also be encompassed by “containing”.  Both are open language and therefore, they appear to be identical in scope.
	
s 1, 3, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 5 and 9-11 of prior U.S. Patent No. 10,435,446. This is a statutory double patenting rejection.
	The pending claims and the claims of ‘446 differ by the recitation of “linked” and “fused”.  As pointed out above with regard to ‘475, these terms appear to be identical in scope.  While the issued patent ‘446 does not specifically recite that the linkage between the CCP and the adaptor is covalent in nature, a fusion between two peptide elements is a peptide bond which is a covalent linkage.  Issued claim 1 does not recite that the complex is “biological” in nature, however, this feature would be inherent because the complex is for “translocating a cargo into a cell interior” and because it is being used for administration to a cell, this would render it a biological complex, absent evidence to the contrary.  The pending claim 1 recites “such that the cargo is released from the adapter upon exposure to an intracellular environment” and this recitation is not present in issued claim 1 of ‘446.  However, this is a functional limitation on the complex and because the components of the complexes are the same for the pending and issued claim, this function would be inherent to the complex of ‘446.  Pending claim 5 also includes a function limitation of “such that the cargo is released from the adapter upon exposure to an intracellular environment” which is missing from issued claim 5 of ‘446.  However, again this is a functional limitation on the complex and because the components of the complexes are the same for the pending and issued claim, this function would be inherent to the complex of ‘446.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-3, 5-7, 9 and 11 were rejected above for statutory double patenting.  In the event that the claims are not identical in scope, the claims are being included in the rejections below for nonstatory double patenting.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,435,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘446 anticipate the instant claims.  The complex of ‘446 comprises the same components as the complex of the claims and it has the same intended use (CPP joined to an adaptor with a cargo joined to an adaptor binding molecule wherein the adapter binding molecule reversibly binds to the adapter (calmodulin and calmodulin binding peptide).  The claims of ‘446 do not expressly state that the cargo is released from the adapter upon exposure to an intracellular environment but this would be inherent to the complex or at least encompassed by the complexes of ‘446 as they have the same components as the instant claims. 
s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,456,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘475 anticipate the instant claims.  The complex of ‘475 comprises the same components as the complex of the claims and it has the same intended use (CPP joined to an adaptor with a cargo joined to an adaptor binding molecule wherein the adapter binding molecule reversibly binds to the adapter (calmodulin and calmodulin binding peptide).  The methods are for the same purpose and use the same complexes and therefore, the methods would also be anticipated by the claims of ‘475

Claims 5-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 10,654,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘894 anticipate the instant claims.  The method of ‘894 comprises the same components as the complex of the claims and it has the same intended use (CPP joined to an adaptor with a cargo joined to an adaptor binding molecule wherein the adapter binding molecule reversibly binds to the adapter.  The claims of ‘894 generically recite a calcium signaling protein and calcium signaling protein binding molecule but the claimed embodiment of calmodulin and calmodulin binding peptide are the obvious molecules for the method because it is the most common calcium signaling protein of the family.  Therefore, the instant claims would have been obvious over the methods of ‘894 absent evidence to the contrary.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647